                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                    CIVIL ACTION NO. 5:19-CV-00027-KDB-DCK
 BRIAN RICHARD HARWELL,

                Plaintiff,

    v.                                                           ORDER

 DARREN EUGENE CAMPBELL,
 personally and in his official capacity as
 Iredell County Sheriff,
 DERRICK HILMAN STUTTS,
 personally and in his official capacity as
 Iredell County Officer,
 MATTHEW BRADEN TALBERT,
 personally and in his official capacity as
 Iredell County Officer,
 DANIEL SHANE STIKELEATHER,
 personally and in his official capacity as
 Iredell County Officer,
 MIKAWATO REED RED ARROW,
 personally and in his official capacity as
 Assistant District Attorney,
 IREDELL COUNTY, and
 TRAVELERS CASUALTY AND
 SURETY COMPANY OF AMERICA,

                Defendants.


   THIS MATTER is before the Court on the Motion to Dismiss Filed on Behalf of Defendant

Red Arrow. (Doc. No. 11). Defendant Mikawato Reed Red Arrow (“Red Arrow”) seeks dismissal

on the grounds that the Court lacks subject matter jurisdiction and Plaintiff’s Complaint has failed

to state a claim upon which relief can be granted. The Court has carefully considered the motion,

the parties’ supporting memoranda, and Plaintiff’s Complaint. Because the Court finds that the

Eleventh Amendment bars Plaintiff’s claim for monetary damages against Red Arrow in his



                                                 1
official capacity and that Plaintiff has failed to state a claim upon which relief can be granted, the

Court will GRANT the motion.

                                I.    RELEVANT BACKGROUND

   For purposes of this motion, the Court accepts as true all well-pled facts and draws all

reasonable inferences in Plaintiff’s favor. Plaintiff, Brian Richard Harwell (Plaintiff), is an attorney

licensed to practice in the State of North Carolina and he represents himself in this action. (Doc.

No. 1: Compl., at ¶ 15). In late January 2017, Plaintiff allowed a man named Stephen Styron to

stay in an apartment adjacent to his residence in Mooresville to help Styron “turn his life around”

and stay away from drugs. Id. at ¶¶ 23-25. Styron stayed in the home for well over a year and,

during that time, Plaintiff became dependent on Styron to help him with his various medical

conditions and chores around the house. Id. at ¶¶ 23, 143. Plaintiff gave Styron a code to the back

door of his residence to come and go as needed. Id. at ¶ 143. Styron left Plaintiff’s residence in

September 2018. Id. at ¶ 143. After Styron left, Plaintiff asked Rob Newton, a man Styron refers

to as his father, to help him from time to time. Id. at ¶ 144. Newton, like Styron, was given a key

code that allowed him to enter Plaintiff’s house at any time. Id. at ¶ 147.

   Around 4:30 p.m. on January 25, 2019, Plaintiff arrived home from work. Id. at ¶ 149. He went

to his “lower shop” to change clothes and take his medicine. Id. To Plaintiff’s surprise, Newton

was already inside. Id. at ¶ 150. Newton and Plaintiff then proceeded to Plaintiff’s main residence.

Id. at ¶ 152-53. A few minutes later, Plaintiff’s doorbell rang and there was a knock at the door.

Id. at ¶ 154. Plaintiff opened the door to find Defendant Stikeleather, an Iredell County Deputy

Sheriff, and another unnamed Iredell County Deputy Sheriff. Id. at ¶ 155. The deputies told

Plaintiff they needed to search his residence for Styron. Id. This was not the first time deputies had




                                                   2
come to Plaintiff’s house looking for Styron. Plaintiff claims they had been to his residence “about

a dozen times over the past several months looking for Styron.” Id. at ¶ 156.

   Stikeleather asked Plaintiff if he had seen Styron recently, to which Plaintiff responded that he

had not seen him in a while. Id. at ¶ 157. After some time, Plaintiff consented to a search by the

deputies. Id. at ¶ 159. During the search, the deputies located Styron in a closet inside Plaintiff’s

residence and placed Styron under arrest. Id. at ¶ 165. Plaintiff claims that he was unaware of

Styron’s presence in his home and that Newton had let Styron inside without his knowledge. Id. at

¶¶ 160, 166. The deputies walked out of Plaintiff’s residence to place Styron in their vehicle while

Plaintiff remained inside. Id. at ¶ 166. Plaintiff asserts that, once outside, an unknown deputy spoke

with Red Arrow, an Assistant District Attorney for North Carolina’s 32nd Prosecutorial District

in Iredell County, via telephone and told him they had arrested Styron and asked what to do with

Plaintiff. Id. at ¶¶ 167-69. Plaintiff claims Red Arrow told the deputies to arrest him. Id. at ¶ 169.

   After the instruction from Red Arrow, Deputy Stikeleather returned to Plaintiff’s residence and

knocked on the door. Id. at ¶ 171. Plaintiff answered the door and Deputy Stikeleather asked him

to step outside to talk, but Plaintiff declined, told him to leave, and shut the door. Id. at ¶ 172.

Deputy Stikeleather then knocked on his door a second time. Id. at ¶¶ 175-76. When Plaintiff

opened the door, Deputy Stikeleather placed his foot across the threshold to prevent Plaintiff from

closing the door. Id. Deputy Stikeleather then “violently grab[bed]” Plaintiff who was “5-6 feet

from the threshold” and arrested him. Id. at ¶ 177. As Plaintiff is taken to a deputy’s car, Plaintiff

allegedly hears other deputy sheriffs talking about Red Arrow’s instruction to arrest him. Id. at ¶

180. A second call is made to Red Arrow reporting that Plaintiff had been arrested. Id. Later, Red

Arrow presented an indictment to the Iredell County grand jury on charges involving Plaintiff’s

arrest and the grand jury returned a true bill of indictment. Id. at ¶ 183.



                                                  3
    Plaintiff filed this § 1983 action on March 14, 2019. He brings claims against Red Arrow, in

his individual and official capacities, for alleged violations of his rights arising under the Fourth

and Fourteenth Amendments to the United States Constitution. Plaintiff asserts one cause of action

against Red Arrow, styled as the “Seventh Claim for Relief,” alleging that Red Arrow, via the

actions of Defendant Stikeleather, violated his right to be free from unconstitutional searches and

seizures, committed first degree trespass, and committed felony assault on a disabled person. Id.

at ¶¶ 140-90. Plaintiff seeks monetary and declaratory relief against Red Arrow. Id. at ¶ 4; see also

id., at 42 (Prayer for Relief).1

                                    II.    LEGAL STANDARD

    A. Subject Matter Jurisdiction

    Under Rule 12(b)(1), a party may seek dismissal based on the court’s “lack of subject matter

jurisdiction.” Fed. R. Civ. P. 12(b)(1). The United States Courts are courts of specifically limited

jurisdiction and may exercise only that jurisdiction which Congress has prescribed. Chris v. Tenet,

221 F.3d 648, 655 (4th Cir. 2000) (citing Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.

375, 377 (1994)). Therefore, whether the Court has jurisdiction over the subject matter of a case

must be considered before addressing its merits. Jones v. Am. Postal Workers Union, 192 F.3d

417, 422 (4th Cir. 1999). The plaintiff bears the burden of proving that subject matter jurisdiction

exists. Richmond, Fredericksburg & Potomac R.R. Co. v. United States, 945 F.2d 765, 768 (4th

Cir. 1991).




    1
     While it is clear from the complaint that Plaintiff seeks monetary damages, it is unclear that
he seeks declaratory relief. Plaintiff states that he “seeks any and all relief available.” (Doc. No. 1,
¶ 190). Red Arrow concedes that Plaintiff is seeking declaratory relief and monetary damages.
Plaintiff does not ask for any injunctive relief for his claims against Red Arrow.
                                                   4
    B. Failure to State a Claim

    Under Federal Rule of Civil Procedure 8(a)(2), a complaint must contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

However, “Rule 8(a)(2) still requires a ‘showing,’ rather than a blanket assertion, of entitlement to

relief.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 n.3 (2007).

    A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for “failure to state a claim

upon which relief can be granted” tests whether the complaint is legally and factually sufficient.

See Fed. R. Civ. P. 12(b)(6); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic Corp., 550

U.S. at 570; Coleman v. Maryland Court of Appeals, 626 F.3d 187, 190 (4th Cir. 2010), aff'd sub

nom. Coleman v. Court of Appeals of Maryland, 566 U.S. 30 (2012). In evaluating whether a claim

is stated, “[the] court accepts all well-pled facts as true and construes these facts in the light most

favorable to the plaintiff,” but does not consider “legal conclusions, elements of a cause of action,

. . . bare assertions devoid of further factual enhancement[,] . . . unwarranted inferences,

unreasonable conclusions, or arguments.” Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc.,

591 F.3d 250, 255 (4th Cir. 2009). Construing the facts in this manner, a complaint must only

contain “sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face.” Id. (internal quotations omitted). Thus, a motion to dismiss under Rule 12(b)(6) determines

only whether a claim is stated; “it does not resolve contests surrounding the facts, the merits of a

claim, or the applicability of defenses.” Republican Party of North Carolina v. Martin, 980 F.2d

943, 952 (4th Cir. 1992).

                                        III.    DISCUSSION

    Red Arrow contends that Plaintiff’s Complaint against him should be dismissed on multiple

grounds. First, Red Arrow argues that this Court lacks subject matter jurisdiction according to the



                                                   5
Eleventh Amendment and the Younger Abstention Doctrine. Second, Red Arrow asserts Plaintiff

has failed to state a claim upon which relief can be granted. The Court will address each argument

in turn.

    A. Subject Matter Jurisdiction

      1. Eleventh Amendment

      Red Arrow argues that a suit against him for monetary relief in his official capacity is barred

by the Eleventh Amendment. The Court agrees. The Eleventh Amendment to the Constitution

provides that the “Judicial power of the United States shall not be construed to extend to any suit

in law or equity, commenced or prosecuted against one of the United States by Citizens of another

State, or by Citizens or Subjects of any Foreign State.” U.S. Const. amend. XI. The Supreme Court

has consistently held that “an unconsenting State is immune from suits brought in federal courts

by her own citizens as well as by citizens of another State.” Edelman v. Jordan, 415 U.S. 651, 662-

63 (1974); Missouri v. Fiske, 290 U.S. 18, 28 (1933); Hans v. Louisiana, 134 U.S. 1, 15 (1890). A

suit against a state official in his or her official capacity is not a suit against the official but rather

is a suit against the official’s office. As such, it is no different from a suit against the State itself.

Will v. Michigan Dept. of State Police, 491 U.S. 58, 71 (1989); see also Nivens v. Gilchrist, 444

F.3d 237, 249 (4th Cir. 2006) (noting that a claim for monetary damages against a state official in

his official capacity is, in effect, “against the governmental entity” that employs the official). “In

determining whether [the defendant] is entitled to Eleventh Amendment immunity, we ‘must first

establish whether [North Carolina’s] treasury will be affected by the law suit. If the answer is yes,

[the defendant] is immune under the Eleventh Amendment.” Nivens, 444 F.3d at 249 (quoting

Harter v. Vernon, 101 F.3d 334, 340 (4th Cir. 1996) (second alteration in original).




                                                    6
        The Fourth Circuit held in Nivens v. Gilchrist, 444 F.3d 237 (4th Cir. 2006), that a district

attorney sued in his official capacity is immune from suit under the Eleventh Amendment. In

establishing whether North Carolina’s treasury would be affected by the lawsuit, the Fourth Circuit

stated:

              The answer to this question here is clear. The North Carolina Constitution
          provides for creation of prosecutorial districts and notes that the district attorney
          shall “be responsible for the prosecution on behalf of the State of all criminal
          actions.” N.C. Const. art. IV, § 18. The district attorney prosecutes “in the name of
          the State all criminal actions and infractions requiring prosecution” and is
          undoubtedly a state official. N.C. Gen. Stat. Ann. § 7A–61 (Lexis–Nexis 2003).
          Most important, North Carolina must pay “a final judgment awarded in a court of
          competent jurisdiction against a State employee.” N.C. Gen. Stat. Ann. § 143–
          300.6 (Lexis–Nexis 2003). Thus, North Carolina's treasury would be affected by
          the official capacity suit against Gilchrist and he is accordingly immune in his
          official capacity from suit under the Eleventh Amendment. See Lynn, 134 F.3d at
          587 (applying Eleventh Amendment and barring suit against North Carolina state
          officials in drug tax case). We therefore affirm the dismissal of Appellants' suit
          against Gilchrist in his official capacity. See Puerto Rico Aqueduct & Sewer Auth.
          v. Metcalf & Eddy, Inc., 506 U.S. 139, 144, 113 S. Ct. 684, 121 L.Ed.2d 605
          (1993) (noting that the Eleventh Amendment's “withdrawal of jurisdiction
          effectively confers an immunity from suit”).

Id. at 249. Like district attorneys, assistant district attorneys are also immune in their official

capacities from suit under the Eleventh Amendment. See, e.g., Uresti v. Murray, No. 3:11-cv-538-

RJC, 2012 WL 80235, at *3 (W.D.N.C. 2012); Mahmood v. Driggers, No. 3:10-cv-409-RJC, 2011

WL 5974404, at *2 (2011); McRavion v. Cline, No. 5:18-cv-56-FDW, 2019 WL 3821820, at *7.

Accordingly, Plaintiff’s claim for monetary relief against Red Arrow in his official capacity is

barred by the Eleventh Amendment and is dismissed with prejudice.2




    2
      The Court further notes that neither States nor state officials acting in their official capacities
are “persons” within the meaning of 42 U.S.C. § 1983. Thus, even if the Eleventh Amendment
does not bar Plaintiff’s claim for monetary relief against Red Arrow in his official capacity, he has
failed to state a claim upon which relief can be granted against Red Arrow in his official capacity.
See Will v. Michigan Dept. of State Police, 491 U.S. 58 (1989).
                                                   7
     2. Younger Abstention Doctrine

   Red Arrow also contends that the Court should refrain from exercising jurisdiction over any

claims that relate to allegations in Plaintiff’s pending state criminal proceedings or appeal. (Doc.

No. 12, at 8-9). Federal courts generally should not interfere with a state’s pending criminal court

proceedings, absent extraordinary circumstances. Younger v. Harris, 401 U.S. 37, 44 (1971).

Younger abstention, however, does not govern claims for damages because such relief is not

available in state criminal proceedings. Mateen-El v. Bell, 747 Fed. Appx. 169 (4th Cir. Jan. 8,

2019) (mem) (per curiam) (unpublished).

   Plaintiff has not requested that the Court enjoin his state criminal proceedings, and it is unclear

from Red Arrow’s brief the nature of the criminal proceeding and how a ruling from this Court on

Red Arrow’s motion to dismiss would affect that proceeding. Plaintiff can still raise the defense

of an unconstitutional arrest separate from Red Arrow’s alleged actions. The Court finds there are

grounds other than abstention that warrant dismissal of Plaintiff’s remaining claims against Red

Arrow.

   B. Failure to State a Claim

     Red Arrow argues that Plaintiff has failed to state a claim under 42 U.S.C. § 1983. The Court

agrees. Plaintiff asserts that Red Arrow allegedly committed first degree trespass and felony

assault on a disabled person, which are imputed upon him as a result of Defendant Stikeleather’s

actions. First degree trespass and felony assault on a disabled person are both state criminal actions

over which this Court has no jurisdiction.

   Moreover, as to Plaintiff’s constitutional claims, he has failed to allege a constitutional

violation. There is no indication that Red Arrow told the deputies to violate Plaintiff’s

constitutional rights or commit any violations of the law; he simply told the officer to arrest



                                                  8
Plaintiff and nothing further. (Doc. No. 1, at ¶¶ 169, 180). Plaintiff alleges that Red Arrow “has a

duty to determine” whether Plaintiff was inside at the time he told the deputies to arrest him, but

Plaintiff cites to no authority that supports such a duty. (Doc. No. 1, at ¶ 170). Nor can Plaintiff

plausibly allege that Red Arrow is liable for Defendant Stikeleather’s actions through supervisory

authority. Red Arrow is not a supervisor to Defendant Stikeleather and therefore supervisory

liability is not applicable. Even if it was, Plaintiff has not alleged that Red Arrow had any actual

or constructive knowledge of the actions taken by the officers causing the alleged constitutional

violation, that his response was “so inadequate as to show ‘deliberate indifference to or tacit

authorization of the alleged offensive practices,’” or that “there was an ‘affirmative causal link’

between the supervisor’s inaction and the particular constitutional injury suffered by the plaintiff.”

Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994) (listing the elements to establish a claim for

supervisory liability pursuant to 42 U.S.C. § 1983). Accordingly, Plaintiff’s remaining claims

against Red Arrow in his individual and official capacities are dismissed.

                                       IV.    CONCLUSION

   IT IS THEREFORE ORDERED THAT Defendant Mikawato Reed Red Arrow’s Motion to

Dismiss (Doc. No. 11) is GRANTED. Plaintiff’s claims brought against Defendant Red Arrow

are DISMISSED WITH PREJUDICE. The Clerk is instructed to terminate Mikawato Reed Red

Arrow as a defendant in this action.


                                        Signed: February 6, 2020




                                                   9
